Citation Nr: 0409027	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability, to include 
sacroiliac strain, has been received.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1946.     

By an October 1946 decision, the RO denied the veteran's 
original claim of service connection for a sacroiliac strain.  
The veteran was notified of the denial of the claim later 
that month, but did not appeal.  In May 1950, the RO again 
denied the claim.  The veteran was notified of the denial in 
June 1950, but did not appeal.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO declined to reopen the claim for service connection 
for a low back disability, to include sacroiliac strain, on 
the basis that new and material evidence had not been 
presented.  The veteran filed a notice of disagreement (NOD) 
in September 2002.  In response to the veteran's request, the 
veteran offered testimony during a September 2002 hearing 
before a Decision Review Officer (DRO), a transcript of which 
is of record.  A statement of the case (SOC) was issued in 
October 2002, and the veteran submitted a substantive appeal 
in December 2002.  In response to the veteran's December 2002 
request, the veteran offered testimony during a hearing 
before the undersigned, via video conference; a transcript of 
this hearing is associated with the claims file.   

The Board notes that, in its October 2002 rating decision, 
the RO appears to have granted the veteran's petition to 
reopen his claim for service connection for a low back 
disability to include sacroiliac strain, and then denied the 
veteran's claim for service connection on its merits.  
However, the Board has a legal duty, under 38 U.S.C.A. §§ 
5108 and 7105 to consider the new and material question.  
Regardless of the RO's actions, the Board notes that the 
question of whether new and material evidence has been 
presented to reopen the claim must be addressed by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Thus, the Board must 
first decide whether the veteran has submitted new and 
material evidence that is sufficient to reopen the prior 
adverse May 1950 RO decision. 

The Board's decision granting the veteran's petition to 
reopen the claim for service connection is set forth below.  
The claim for service connection for a low back disability to 
include sacroiliac strain, on its merits, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a May 1950 decision, the RO continued its denial of the 
veteran's claim for service connection for a sacroiliac 
strain.  Although notified of that decision in June 1950, the 
veteran did not initiate an appeal.

3.	New evidence associated with the claims file since the May 
1950 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1.	The RO's May 1950 denial of service connection for 
sacroiliac strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's May 1950 denial is new 
and material; thus, the veteran's claim for service 
connection for a low back disability, to include sacroiliac 
strain, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.              
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for a low back disability to include 
sacroiliac strain, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.  


II.	Analysis of Petition to Reopen

As indicated above, in an October 1946 decision, the RO 
denied service connection for sacroiliac strain.  Evidence 
considered at that time consisted of the veteran's service 
medical records (SMRs), an October 1946 VA medical 
examination, and an August 1946 letter from a private 
physician documenting the veteran's treatment for a 
sacroiliac injury.  Based on a review of the evidence, the RO 
concluded that no 
sacroiliac strain was shown by the evidence of record.  The 
veteran did not appeal the denial.  

Also as indicated above, in a May 1950 decision, the RO 
continued its denial of service connection for sacroiliac 
strain.  Along with the evidence previously of record, 
additional evidence considered by the RO included April 1950 
treatment records from the VA hospital in Newington, 
Connecticut.  Based on a review of the evidence, the RO again 
concluded that no sacroiliac strain was shown by the evidence 
of record.  The veteran did not appeal the denial.  That 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in September 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the May 1950 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the claims file since the RO's 1950 denial 
in this case consists of 
a September 2002 letter documenting the veteran's treatment 
by private chiropractor Dr. Daniel M. Terray during the late 
1960s through the early 1980s, records from the Headache and 
Pain Management Center of Southwest Florida from January 1997 
to April 2001, and records from Yale-New Haven Hospital from 
December 1987 and from July 1985 to September 1985.  
Additional evidence also includes the transcript of the 
veteran's May 2003 Board hearing, a written statement from 
the veteran filed in conjunction with his December 2002 
substantive appeal, a September 2002 letter from the 
veteran's spouse discussing his history of medical problems 
related to his low back disability, three letters each dated 
from September 2002 discussing the veteran's history of lower 
back problems, the transcript of the veteran's September 2002 
DRO hearing, records from the VA Medical Center (VAMC) in 
West Haven, Connecticut dated from July 2001 to January 2002, 
and a record of the veteran's treatment at the VA hospital in 
White River Junction, Vermont in May 1952 for injuries to his 
ribs.  

Specifically, the September 2002 letter documenting the 
veteran's prior treatment by a private chiropractor for 
chronic lower back pain from the late 1960s to the early 
1980s, and the records from the Headache and Pain Management 
Center of Southwest Florida and Yale-New Haven Hospital, 
indicate the presence of an ongoing low back disability.  
These records also indicate continuity of symptomatology for 
the veteran's low back condition over a specific period of 
time beginning in the late 1960s and lasting through the 
veteran's receipt of treatment at the Headache and Pain 
Management Center in 2001.  Although this evidence does not 
document the veteran's medical condition with respect to the 
time period from the veteran's separation from service in 
June 1946 up until the late 1960s, it nonetheless suggests 
continuity of symptomatology as to the veteran's low back 
disability for an extensive period of time from the late 
1960s through the present, and thus may be useful in 
determining the extent to which any current low back 
disability is related to the veteran's service.  This 
evidence is "new" in that it wasn't previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record.  The evidence is also material for 
purposes of reopening the claim.  This evidence reflects the 
presence of a current low back disability, as well as 
continuity of symptomatology of the veteran's lower back 
pain-which were not previously of record.  As such, it 
relates to unestablished facts necessary to establish the 
claim-i.e., whether the veteran, in fact, suffers from the 
claimed condition, and whether there is a continuity of 
symptomatology with respect to the veteran's condition since 
his separation from service -and thus raises a reasonable 
possibility of substantiating the claim. 

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for a low back 
disability to include sacroiliac strain are met.



ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for a low back disability, to 
include sacroiliac strain, to this extent only, the appeal is 
granted.


REMAND

The Board finds that specific additional development of the 
claim for service connection for a low back disability to 
include sacroiliac strain is warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Service medical records (SMRs) from March 1945 note that the 
veteran was diagnosed with acute myositis, and that he 
reported symptoms of pain in the low back and tenderness over 
muscle groups located in the lower back.  These records also 
reflect that the veteran was returned to active duty 
following four days of treatment for this condition.  
Subsequent private medical records document the veteran's 
ongoing treatment for lower back pain by the veteran's former 
chiropractor from the late 1960s to the early 1980s, the 
Yale-New Haven Hospital from December 1987 and from July 1985 
to September 1985, and the Headache and Pain Management 
Center of Southwest Florida from January 1997 to April 2001.        

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The 
evidence does not definitively establish whether the veteran 
currently has a low back disability to include sacroiliac 
strain, and if so, whether there is a medical relationship 
between any such disability and any incident of service.  The 
Board finds that a VA examination and medical opinion, based 
on consideration of the veteran's full history and 
assertions, would help in resolving the issue on appeal.

Hence, the RO should arrange for the veteran to undergo 
further examination, preferably, at the West Haven VAMC (as 
requested during the Board hearing).  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from West Haven VAMC dated 
from July 2001 to January 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the West Haven VAMC from January 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment during the 1960s and 1970s by various private 
chiropractors in New York and Connecticut, as well as from 
Dr. D. Terray, the private chiropractor (noted during the 
September 2002 DRO hearing). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's low back 
disability to include sacroiliac strain 
from West Haven VAMC from January 2002.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (particularly, 
concerning treatment from Dr. D. Terray 
and other private chiropractors noted 
during the September 2002 DRO hearing).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claim within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA examination 
at West Haven VAMC for a low back 
disability to include sacroiliac strain.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a low back 
disability to include sacroiliac strain, 
and if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
currently demonstrated low back 
disability is the result of injury or 
disease in service, as the veteran 
contends.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by West Haven VAMC.

6.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a low back 
disability to include sacroiliac strain 
in light of all pertinent evidence and 
legal authority.   
  
9.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



